    Case 18-26644           Doc 21   Filed 10/11/18 Entered 10/11/18 23:31:45            Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form ntchrgRq

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                     Bankruptcy Proceeding No.: 18−26644
                                                  Chapter: 7
                                          Judge: LaShonda A. Hunt

In Re:
   Latifah Murphy
   9212 Hunter Dr
   Apt 202
   Orland Hills, IL 60487
Social Security No.:
   xxx−xx−1615
Employer's Tax I.D. No.:


                              NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                              219 South Dearborn, Courtroom 719, Chicago, IL 60604

                                       on November 1, 2018 at 10:00 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                        FOR THE COURT



Dated: October 9, 2018                                  Jeffrey P. Allsteadt , Clerk
                                                        United States Bankruptcy Court
     Case 18-26644               Doc 21         Filed 10/11/18 Entered 10/11/18 23:31:45                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Latifah Murphy                                                             Case No. : 18−26644
9212 Hunter Dr                                                             Chapter : 7
Apt 202                                                                    Judge :    LaShonda A. Hunt
Orland Hills, IL 60487
SSN: xxx−xx−1615 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Statement of Financial Affairs (Form 107/207).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule E/F (Form 106E/F).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 9, 2018                                                    Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
          Case 18-26644            Doc 21       Filed 10/11/18 Entered 10/11/18 23:31:45                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-26644-LAH
Latifah Murphy                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: mgonzalez                    Page 1 of 1                          Date Rcvd: Oct 09, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 11, 2018.
db             +Latifah Murphy,   9212 Hunter Dr,   Apt 202,    Orland Hills, IL 60487-7436
27101384       +Check Into Cash,   2378 172nd St,   Lansing, IL 60438-6002
27101380       +Progressive Insurance,   6300 Wilson Mills Rd.,    Mayfield Village, Ohio 44143-2182,
                 Attn: Bankruptcy

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27101383       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 10 2018 02:37:08     COMED,
                 Attn Bankruptcy Court,   POB 6111,   Carol Stream, IL 60197-6111
27101423        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 10 2018 02:40:09     Capital One,
                 POB 30285,   Salt Lake City UT 84130-0285
27101381       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 10 2018 02:39:52     Capital One,
                 POB 30285,   Salt Lake City, Utah 84130-0285
27101385       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 10 2018 02:37:08
                 Commonwealth Edison Co,   3 Lincoln Center,   Attn: Bankruptcy Section,
                 Oak Brook Terrace IL 60181-4204
27101386       +E-mail/Text: bankrup@aglresources.com Oct 10 2018 02:34:27     NICOR Northern Illinois Gas,
                 Attention Bankruptcy & Collections,   PO Box 549,   Aurora IL 60507-0549
27101382       +E-mail/Text: bankrup@aglresources.com Oct 10 2018 02:34:27     Nicor Gas,
                 Attn: Bankruptcy Dept,   1844 Ferry Rd,   Naperville, IL 60563-9600
                                                                                            TOTAL: 6

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 11, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 9, 2018 at the address(es) listed below:
              Joseph A Baldi, Tr    jabaldi@baldiberg.com, jbaldi@iq7technology.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 2
